Exhibit 10.15

 



[pinehdr.jpg]

 

ANNEX II -NOTE options LAUNCH ("NLO")

 

Cod. 0001-9 Agency: Mother Hire the date ~: 08/10/2015 Derivatives Global
Contract No: 062/12 entered into 15/06/2012 and their additions ("Agreement"). I
Parties: 1. BANCO PINE S.A. , with its principal place of business at Avenida
das Nações Unidas, 8501, 29th and 30th Floors -Ed. Eldorado Business Tower,
Pinheiros, São Paulo, SP, Postal Code 05425-070, Identification Number (CNPJ/MF)
   , hereinafter referred to as BANK.

2.COUNTERPART, hereinafter COUNTERPART: 

Name: AMYRIS BRAZIL LTDA

 

Address: 

Rua James Clerk Maxwell, No. 315 -Techno Park -CEP 13069-380

 

City / State 

Campinas-SP

 

Marital status:

CNPJ:

 

Current Account No.

 

3. Guarantor (S), hereinafter (s) simply Guarantor (S): 

3.1. Name: None

 

CPF / CNPJ: Address: City/UF Marital Status: Spouse's name (if applicable):
CPF's spouse

4. THIRD(S) WARRANTOR(ES) and/or Debtor(s) secured(s), hereinafter (s) simply
WARRANTOR(ES): 

4.1. Name: None

 

CPF / CNPJ: Address: City/UF Marital Status: Spouse's name (if applicable):
CPF's spouse

II - GUARANTEE (S): 

None 

Price R$

 

1 This instrument, hereinafter NLO: (i) confirms the completion of
transaction(s) ("Transaction (s)") of flexible options on exchange rates (
"options"), as defined below, between the

 

above parties, hereinafter referred to as the "Parties"; and (ii) includes and
subordinates yourself to the terms of the Agreement between the BANK and the
COUNTERPART as defined in the preamble.

 



1

 

2 The Transactions, now contracted (s) will have the following characteristics
in common:

 

DATE OF OPERATION 08/10/2015 OPTION HOLDER

(X) COUNTERPART (where 0 BANK will be 0 launcher); or 

() BANK (in which case the COUNTERPART will be 0 launcher)

 

OBJECT OF OPTION

(X) PURCHASE (CALL); or 

() SALE (PUT)

 

PURPOSE ASSETS UNITED STATES DOLLARS TYPE OF OPTION

(X) EUROPEAN; or 

() AMERICAN

 

DATED LIQUIDATION OF THE PRIZE 08/10/2015 COTACAOPARA settlement PTAX D-1
  coin selling exchange -tax indicated in "active-object" field by real traded
on the Foreign Exchange Market, published by the Central Bank of Brazil, in the
immediately preceding business day to the Maturity Date or early maturity date
as Agreement, closing quote for immediate delivery, to be used with a maximum of
four decimal places.

 

3 The specific provisions, applicable to the Transaction(s), either hired (s),
are as follows:

 

NUMBER CETIP DUE DATE REFERENCE VALUE PREMIUM Exercise price PINEMI50113
10/15/2015 US$ 143,631.00 (one hundred forty-three thousand, six hundred and
thirty-one US Dollars) R$ 21,449.85 (twenty-urn thousand four hundred and forty
nine reais and eighty-five cents) R$ 3.70 (three real point seven zero cents)
per US$1.00 PINEM150114 11/16/2015 US$ 145,266.00 (one hundred forty-five
thousand two hundred sixty-six US Dollars) R$ 33,460.57 (thirty-three thousand
four hundred and sixty reais and fifty seven cents) R$ 3.70 (three real point
seven zero cents) per US$1.00

 



2

 

 

PINEM150115 12/15/2015 US$ 141,897.00 (one hundred and forty-urn thousand
and eight hundred ninety-seven US Dollars) R$ 40,303.00 (forty thousand
and three hundred and three reais) R$ 3.70 (three real point seven zero cents)
per US$1.00 PINEM150116 01/15/2015 US$ 143,495.00 (one hundred forty-three
thousand, four hundred ninety-five US Dollars) R$ 46,912.82 (forty-six thousand,
nine hundred and twelve reais and eighty-two cents) R$ 3.70 (three real point
seven zero cents) per US$1.00 PINEM150117 02/15/2015 US$ 143,111.00 (one hundred
forty-three thousand, one hundred and eleven US Dollars) R$ 51,803.31 (fifty urn
thousand eight hundred and three reais and thirty cents urn) R$ 3.70 (three real
point seven zero cents) per US$1.00 PINEM150118 03/15/2015 US$ 140,820.00 (one
hundred and forty thousand eight hundred and twenty US Dollars) R$ 55,749.22
(fifty-five thousand seven hundred and forty nine reais and twenty two cents) R$
3.70 (three real point seven zero cents) per US$1.00

 

4 The terms used in this NLO capitalized, while not expressly defined in this
NLO, will have the same meanings assigned to them in the Agreement.

 

5 Transactions will settled on the Maturity Date above (s) or in other momenta
under the PROVISIONS of the Agreement, and the payment for the benefit of the
creditor Party, held as agreed in this instrument.

 

6 COUNTERPART declares that it understands and agrees to all the terms of the
NLO and therefore understands that due to the risks undertaken in these
transactions, BANK becomes the debtor.

 



3

 

7 COUNTERPART, through undersigned representatives, if the case, states that
Transactions to this NLO has (have) been examined and approved(s) by
administrators empowered to approve the obligations set forth in this NLO.

 

8 COUNTERPART acknowledges that the Transactions, and are a business risk, that
your (s) result (s) are unpredictable, and the Agreement is a random contract in
accordance with articles 458 and following of the Brasilian Civil Code.

 

9 The Parties hereby declare and agree that, in accordance with the terms of the
current legislation, the Transactions will be registered at Cetip SA –Organized
Counter of Assets and Derivatives ("Cetip") whose regulation is fully known by
the Parties.

 

10 If applicable, the Guarantor(s) and GUARANTEE(S) states  full knowledge of
the Transaction described in the Agreement and the confirmations, and since
already, agree (s) with all the Transactions and their confirmations, forcing up
the conditions thereof, as well as assume warranty obligations under the
Contract, this NLO, the laws and regulations in force.

 

10.1.  The Guarantor(s) and GUARANTEE(S) expressly know the risks inherent in
the Transactions and sign this instrument as borrower(s) Solidarity(s) and
major(s) payer(s), in accordance with articles 264 and following of the Civil
Code, for the total liquidation of the debit, including principal and
accessories of charge and additions, default interest and compensatory, fines,
advocatfcios honoraria, expenses and other commitments expressed in this
Agreement and NLO, and the responsibility assumed in character irrevocably and
irreversibly, niobium behaving exonerayiio in no event lasting until full
compliance of all obligations undertaken under this instrument. Also declares,
if applicable, co-responsible(s), as the debtor(s) Solidarity(s) and major(s)
payer(s) in relation to each promissory note or global promissory note that
there is endorsed.

 

10.2 The Guarantor(s) and GUARANTEE(S) states expressly, be as borrower(s)
Solidarity(s) of all obligations stated herein and / or that may be undertaken
with the Transactions and its NLOs, or as guarantor (s) of promissory note (s)
in order to guarantee full compliance with all obligations herein assumed
by COUNTERPART, whether major or accessory, with its additions compensatory and
late payment, collection costs, court costs and advocatfcios honorary expressly
waived the benefits of order, division and exemption provided for in articles
333, sole paragraph, 827, 830, 835, 837, 838 and 839 of the Brazilian Civil
code, as well as with the requirements established by Article 595 of the Code of
Civil Procedure, and its responsibility/obligation assumed on a irrevocably and
irreversibly basis, notwithstanding dismissal under any circumstances, lasting
until the complete fulfillment of all obligations undertaken under the Agreement
and this NLO.

 



4

 

11 Under clause 2.2 of the Agreement, if not avoided disagreement
of COUNTERPART manifested the date of receipt, in relation to the terms of this
NLO, considered it formalized(s) presente(s) Transaction(s) since this
instrument is delivered to the BANK, signed by COUNTERPART, or their legal
representatives, and the Guarantor (s) and the GUARANTEE(E), as applicable,
until 15 October 2015. Failure to return the NLO, within the specified period,
shall provide the BANK option for completed Transactions, with calculation of
damages, or for continuity (s) of operation (s) in contracted terms, based on
recordings telephonic and / or any other evidence it deems sufficient.

 

And, being so fair and contracted, sign this NLO in 03 (three) copies of equal
content and form in the presence of the two undersigned witnesses, to all
present.

 

Sao Paulo, October 8, 2015.

 

BANCO PINE SA

 

According:

 

/ s / Illegible / s / Illegible

 

AMYRIS BRAZIL LTDA

 

/ s / Ming Giani Valent / s / Erica Baumgarten

 

Witnesses

 

/ s / Illegible   / s / Illegible Name:   Name: C.Ident:   C.Ident: CPF / MF:  
CPF / MF:

 

 

 

 



5



 

 